United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1061
Issued: November 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 26, 2016 appellant filed a timely appeal from a February 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has reached
maximum medical improvement (MMI) regarding her accepted conditions, warranting a
schedule award pursuant to 5 U.S.C. § 8107.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This matter has previously been before the Board. In a July 22, 2014 decision, the Board
affirmed in part as modified, and set aside, in part, a July 1, 2013 merit decision of OWCP.2 The
Board found that pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment,3 (A.M.A., Guides) appellant had an additional six percent permanent
impairment of her right leg and instructed OWCP to further develop the medical evidence with
regard to permanent impairment to other scheduled members. The Board specifically instructed
OWCP to refer her to an appropriate specialist to address permanent impairment pursuant to the
A.M.A., Guides as it pertains to consideration of the urinary and reproductive systems. The facts
and circumstances of the case set forth in the Board’s prior decision are incorporated herein by
reference. The facts relevant to the present appeal are set forth below.
On November 28, 1979 appellant, then a 24-year-old mail handler, injured her low back
when she was lifting mail sacks. OWCP accepted an acute lumbosacral strain, displacement of a
lumbar intervertebral disc without myelopathy, other urinary incontinence, mononeuritis of the
lower limb, decubitus ulcer bilaterally, atony of the bladder, and cauda equine syndrome with
neurogenic bladder. It authorized surgery and on February 26, 1986 appellant underwent a left
hemilaminectomy at L4-5 with excision of nucleus pulposus fragment and on June 12, 1987 she
underwent a total laminectomy, L3-4 with removal of right L3-4 herniated disc fragment.
OWCP accepted that she was permanently disabled.
On July 18, 1994 an OWCP medical adviser opined that, under the A.M.A., Guides
appellant had 20 percent permanent impairment of the right leg for severe S1 nerve injury
resulting in loss of function due to strength deficit, and 37 percent permanent impairment of the
left leg for severe and significant damage to the L5 nerve resulting in motor deficit. In a decision
dated October 31, 1994, OWCP granted her a schedule award for 57 percent permanent
impairment of both legs, for the period March 16, 1994 to May 8, 1997.
In a June 14, 1995 decision, OWCP granted appellant a schedule award for 52 percent
permanent impairment of the bladder and vulva/vagina. The award ran from May 8, 1997 to
May 24, 1999.
On May 5, 2010 appellant filed a claim for an additional schedule award, which was
denied by OWCP in a February 16, 2011 decision. Appellant subsequently submitted multiple
requests for reconsideration. By decisions dated September 7, 2011 and January 4, 2012, OWCP
denied modification. Appellant again requested reconsideration. In a July 10, 2012 decision,
OWCP denied her request, finding that it was insufficient to warrant further merit review.
Appellant again requested reconsideration and submitted evidence supporting additional
impairment. By decision dated July 1, 2013, OWCP denied her claim for an additional schedule
award. Appellant appealed to the Board. As noted above, the Board in its July 22, 2014 decision
found that she had an additional six percent permanent impairment of her right leg. The Board
2

Docket No. 13-1855 (issued July 22, 2014).

3

A.M.A., Guides (6th ed. 2009).

2

also required further development with regard to permanent impairment of other scheduled
members.
On October 6, 2014 OWCP granted appellant an additional schedule award for six
percent permanent impairment of the right lower extremity in conformance with the Board’s
July 22, 2014 decision. The period of the award was from September 21, 2014 to
January 19, 2015. OWCP then referred appellant to Dr. Claude H. Workman, a Board-certified
urologist, for a second opinion evaluation regarding the nature and extent of her employmentrelated impairment. In his November 26 and 27, 2014 reports, Dr. Workman reviewed a
statement of accepted facts, appellant’s medical history, and conducted a physical examination.
He diagnosed neurogenic bladder, urinary tract infection, and urine retention and urge
incontinence, noting that she reported self-catheterizing up to five times a day. Dr. Workman
recommended a cystometrics and electromyogram (EMG) in order to provide a proper
evaluation.
On January 5, 2015 appellant underwent a cystometry and EMG, which revealed atonic
bladder and urinary retention. Dr. Workman diagnosed uroflow, unable to void, retention,
appropriate filling phase sensations, and bladder capacity, no detrusor over activity or urge
urinary incontinence, no stress urinary incontinence and atonic bladder, and insignificant flow -urinary retention. In a January 6, 2015 report, he noted that appellant injured her back on
November 28, 1979 while working and underwent low back surgery in 1980 and a second
extensive laminectomy surgery thereafter. Appellant reported a spinal cord injury at L3-5 with
lower extremity paralysis. She noted learning to walk again with the use of leg braces and an
inability to void and self-catheterization approximately five times a day. Appellant stated that
she had mixed urinary urge and stress incontinence, delay in starting to stream, straining to void,
post void dribbling, and rare nocturnal enuresis. Dr. Workman noted findings on cystometrics
revealed no spontaneous involuntary detrusor contractions on attempt to void, she generated an
average flow of 1 cubic centimeter (cc) per second with maximum flow of 1 cc per second with
residual urine of 400 cc by aspiration. The cystometrics and EMG revealed poor bladder tone
with urinary retention, insignificant flow, and an atonic bladder. Dr. Workman opined that due
to appellant’s poor bladder tone, she will have to self-catheterize in the future, which would not
keep her from her normal work. He recommended intermittent catheterization, use of a new
catheter with each catheterization, monitor urine flora, and obtain bi-yearly ultrasounds of the
upper and lower extremity. In a work capacity evaluation, Dr. Workman noted that it was
unknown whether appellant was able to perform her work duties, return to work part time or full
time, and indicated that the work restrictions apply for an indefinite period of time. He noted
that she reached MMI although items unrelated to her urologic condition could affect her ability
to work.
In a January 23, 2015 report, Dr. Workman diagnosed retention of urine, voiding
dysfunction, atony, bladder, urge incontinence, urinary tract infection, neurogenic bladder, and
spinal cord injury at L3-5, which resulted in lower extremity paralysis, voiding dysfunction, and
neurogenic bladder that required intermittent self-catheterization. He noted that he was unable to
determine if appellant had greater than 52 percent impairment attributable to the accepted
conditions related to the uterus/cervix or vulva/vagina due to the fact that he provided a
urological evaluation not a gynecological evaluation. Dr. Workman noted that as it related to her
urological system she had 85 percent permanent impairment based on the A.M.A., Guides. He

3

noted that all the listed diagnoses except urge incontinence were related to appellant’s work
injury.
In a report dated March 16, 2015, OWCP’s medical adviser noted that on January 23,
2015 Dr. Workman found that appellant had a neurogenic bladder and an impairment rating
greater than 52 percent. However, the medical adviser noted that Dr. Workman did not specify
that his rating was based on extremity impairment. Further, Dr. Workman noted that the
A.M.A., Guides would allow 85 percent impairment, but specific organ assignments pages and
tables of the A.M.A., Guides were not provided. The medical adviser indicated that appellant
had a neurogenic bladder, and pursuant to the A.M.A., Guides, page 337, Table 13-14, Criteria
For Rating The Neurogenic Bladder, she had 20 percent whole person permanent impairment.
He referenced impairment with respect to her legs. The medical adviser did not address
impairment with respect to loss of urinary function.
In a report dated March 4, 2015, Dr. Workman noted that appellant was self-catheterizing
about six times per day. He recommended that she monitor the flora in her urine three to four
times a year. Dr. Workman diagnosed atonic neurogenic bladder, spinal cord injury, cauda
equina syndrome, and urinary tract infection.
On May 18, 2015 OWCP noted that the uterus/cervix and vulva/vagina were members for
which schedule awards could be awarded based on Chapter 7 of the A.M.A., Guides as it
pertains to consideration of the urinary and reproductive systems. It requested that the medical
adviser provide an impairment rating of the uterus/cervix and/or vulva/vagina using Chapter 7 of
the A.M.A, Guides. OWCP requested that the medical adviser address whether appellant should
be referred to a gynecologist for evaluation.
On May 19, 2015 OWCP’s medical adviser agreed that appellant should be examined by
a gynecologist for consideration of an additional schedule award for sexual dysfunction and the
permanent impairment of the uterus/cervix and vulva/vagina under Chapter 7 of the A.M.A.,
Guides.
On September 8, 2015 OWCP referred appellant to a second opinion physician, Dr. Barry
Jarnagin, a Board-certified gynecologist, for an evaluation of permanent impairment of the
uterus/cervix and vulva/vagina under the A.M.A., Guides. In a report dated October 9, 2015,
Dr. Jarnagin noted that she had urinary retention requiring self-catheterization, which developed
after loading and unloading mail at work. Appellant underwent surgery at L3-4 and L4-5 on two
occasions which did not restore lower extremity function. She reported learning to walk with
braces and self-catheterizing herself. Appellant stated that she had frequent urinary tract
infections, painful urination, self-catheterization, urinary urgency, numbness and tingling, and
pain going down both legs. Dr. Jarnagin noted findings of a hypermobile urethra, cystocele,
rectocle, bilateral levator tenderness, bilateral pudental nerve tenderness, and prolapse cervix.
He diagnosed urinary retention, primary, neurogenic bladder, cystocele, reetoccle, uterine
prolapse, and incomplete uterine prolapse. Dr. Jarnagin noted that appellant had greater than 52
percent permanent impairment related to urinary retention, which was chronic and required selfcatheterization five to six times a day. He advised that this condition was unrelated to the uterus,
cervix, vulva, and vagina. Dr. Jarnagin noted that appellant was able to perform job functions

4

with restrictions. He noted that her medical records were not available, but recommended a trial
of interstim.
In a supplemental report dated December 31, 2016,4 Dr. Jarnagin reviewed the entire
chart, notes, and criteria for rating permanent impairment for bladder and vulvar/vaginal disease.
He noted that appellant had been previously rated at 52 percent permanent impairment due to
urinary retention. Dr. Jarnagin opined that the vulvar and vaginal disease warrants a 20 percent
impairment rating for dyspareunia, not being able to have sexual intercourse. He indicated that
the previous ratings indicated that all treatment options have failed, but he opined that there were
treatments that have the potential to help appellant’s conditions. Dr. Jarnagin recommended an
interim trial for relief of urinary retention with an 83 percent statistical chance of improvement
of greater than 50 percent. He further recommended palingen allograft to the affected pudendal
nerve and Botox injections to affected pelvic floor muscles that were tender. Dr. Jarnagin noted
that these treatments would need to be repeated episodically. He reported success with many
patients with similar conditions and recommended the treatments for appellant.
In a decision dated February 17, 2016, OWCP denied appellant’s schedule award claim,
finding that the medical evidence of record was insufficient to establish that her accepted
conditions had reached MMI.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs, or functions of the body.5 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the sixth edition of the A.M.A., Guides.6
Permanent impairment may only be rated according to the A.M.A., Guides and only after
MMI has been achieved. Impairment should not be considered permanent until a reasonable
time has passed for the healing or recovery to occur. This will depend on the nature of
underlying pathology, as the optimal duration for recovery may vary considerably from days to
months. The clinical findings must indicate that the medical condition is static and well
stabilized for the person to have reached MMI.7
A preliminary element for considering a schedule award is establishing that the claimant
has attained MMI.8 The A.M.A., Guides explain that impairment should not be considered
4

This appears to be a typographical error and should be December 31, 2015 not 2016, as indicated on the report.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5.a (February 2013).
7

A.M.A., Guides 24 (6th ed. 2009); see Orlando Vivens, 42 ECAB 303 (1991) (a schedule award is not payable
until MMI -- meaning that the physical condition of the injured member of the body has stabilized and will not
improve further -- has been reached).
8

See J.D., Docket No. 12-481 (issued November 17, 2012).

5

permanent until the clinical findings indicate that the medical condition is static and well
stabilized. The A.M.A., Guides note that an individual’s condition is dynamic. MMI refers to a
date from which further recovery or deterioration is not anticipated, although over time there
may be some expected change. Once impairment has reached MMI, a permanent impairment
rating may be performed.9
The period covered by a schedule award commences on the date that the employee
reaches MMI from the residuals of the injury. The question of when MMI has been reached is a
factual one that depends upon the medical findings in the record. The determination of such date
is to be made in each case upon the basis of the medical evidence in that case.10 The date of
MMI is usually considered to be the date of the medical examination that determined the extent
of the impairment.
ANALYSIS
OWCP accepted that appellant developed an acute lumbosacral strain, displacement of a
lumbar intervertebral disc without myelopathy, other urinary incontinence, mononeuritis of the
lower limb, decubitus ulcer bilaterally, atony of the bladder, and cauda equine syndrome with
neurogenic bladder. It authorized surgery and on February 26, 1986 she underwent a left
hemilaminectomy at L4-5 with excision of nucleus pulposus fragment and on June 12, 1987 she
underwent a total laminectomy, L3-4 with removal of right L3-4 herniated disc fragment.11 In a
decision dated October 31, 1994, OWCP granted appellant a schedule award for 57 percent
permanent impairment of both legs. Appellant appealed her case to the Board and in a July 22,
2014 decision12 the Board found that she had an additional six percent permanent impairment of
her right leg pursuant to the A.M.A., Guides and instructed OWCP to further develop the
medical evidence with regard to permanent impairment of other scheduled members,
specifically, the urinary and reproductive systems.13
To further develop the claim pursuant to the Board’s decision, OWCP referred appellant
to Dr. Jarnagin, a Board-certified gynecologist, for a second opinion evaluation to determine the
nature and extent of her employment-related impairment. In a report dated October 9, 2015,
Dr. Jarnagin noted that she had a work-related lifting injury, which required surgery at L3-4 and
L4-5. Subsequently, appellant developed a urinary retention condition, which required self9

A.M.A., Guides 20, Table 2-1 (6th ed. 2009); Orlando Vivens, supra note 7.

10

See D.S., Docket No. 15-1244 (issued August 24, 2015).

11

Docket No. 13-1855 (issued July 22, 2014).

12

Id.

13

OWCP failed to properly make awards in terms of impairment to each part of a member. FECA provides that
in case of loss of use of more than one member or parts of more than one member the compensation is for loss of
use for each member or part thereof, and the awards run consecutively; 5 U.S.C. § 8107(c)(20); see Erma L. Moore,
Docket No. 99-1554 (issued September 25, 2000) (the fact that appellant established that she had 10 percent
impairment of the left arm in 1996 and was evaluated as having 2 percent impairment of that arm in 1998 did not
mean that OWCP could deny her claim for a permanent impairment of the right arm because she received a greater
total award than she would be entitled to for both arms).

6

catheterization. She reported frequent urinary tract infections, painful urination, selfcatheterization, urinary urgency, numbness and tingling, and radiating pain. Dr. Jarnagin
diagnosed urinary retention, primary, neurogenic bladder, cystocele, reetoccle, uterine prolapse,
and incomplete uterine prolapse. He noted that appellant had greater than 52 percent permanent
impairment related to urinary retention, which was chronic and required self-catheterization five
to six times a day, but this was unrelated to the uterus, cervix, vulva, and vagina. Dr. Jarnagin
recommended a trial of interstim. In a report dated December 31, 2016,14 he noted reviewing the
entire chart, notes, and criteria for rating permanent impairment for bladder and vulvar/vaginal
disease. Dr. Jarnagin indicated that the previous conditions and ratings indicated that all
treatment options failed, however, he noted that treatment options were available with the
potential to help appellant’s conditions. He recommended an interstim trial for relief of urinary
retention with an 83 percent statistical chance of improvement of greater than 50 percent.
Dr. Jarnagin further recommended palingen allograft to the affected pudendal nerve and botox
injections to affected pelvic floor muscles that were tender, tight, and spasming to treat
dyspareunia, and pelvic pain. He noted that these treatments would need to be repeated
episodically. Dr. Jarnagin reported success with many patients with similar conditions and
opined that it may work for appellant.
The Board notes that it is well established that a schedule award cannot be determined
and paid until a claimant has reached MMI.15 In his report, Dr. Jarnagin clearly opined that there
were treatments available, which may improve appellant’s conditions.16 He did not indicate that
MMI had been reached. OWCP properly determined that appellant’s urinary and reproductive
systems could not be rated as part of the impairment rating as she had not yet reached MMI at
that time.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has reached MMI regarding
her accepted conditions, warranting a schedule award pursuant to 5 U.S.C. § 8107.

14

See supra note 4.

15

See Joseph R. Waples, 44 ECAB 936 (1993).

16

Supra note 7.

7

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

